DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 12-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kessels (US 20170228200).

Regarding claim 1, Kessels teaches method comprising: receiving an image for printing (p0016:The addition of the digital adornment reduces manual handling by order managers and adds more logging to printed proof print jobs which may be used for reprint purposes); determining printing parameters to print the image (p0016: the digital adornment may also comprise a machine readable code—a bar code, a QR code, etc.—which represent settings of the proof print job); printing the image onto a substrate using the printing parameters (p0016:.. reprint), wherein the image is printed with an embedded code corresponding to the printing parameters; and associating the printing parameters with the embedded code such that the printing parameters are retrievable from the embedded code (p0016: the digital adornment may also comprise a machine readable code—a bar code, a QR code, etc.—which represent settings of the proof print job).

Regarding claim 12, Kessels teaches a system (fig. 1) comprising: a printing device to apply print material to a substrate in a printing process (101 in fig. 1); 
a processor to control the printing device to print an image onto the substrate according to image data for the image and one or more printing parameters (p0016: barcode.. and reprint..), 
wherein the image is printed with an embedded code corresponding to the printing parameters such that the printing parameters are retrievable using the embedded code (p0016: he digital adornment may be added to at least one digital image of the proof print job..), and 
to associate the printing parameters with the embedded code such that the printing parameters are retrievable from the embedded code (p0016: digital adornment reduces manual handling by order managers and adds more logging to printed proof print jobs which may be used for reprint); a data storage device to store the image data and the associated printing parameters and embedded code (p0016: QR code, there must be memory to store the images).

Regarding claim 2, Kessels teaches the method of claim 1, wherein image metadata is included in the printing parameters (p0016: The digital adornment may also carry other print information, e.g. an engine identifier, a last (color) calibration time, color control bars, selection of settings made in a print job submitter).

Regarding claim 5, Kessels teaches the method of claim 1, comprising storing the embedded code and the printing parameters in a data storage device such that the printing parameters are retrievable from the data storage device using the embedded code (p0016:..QR code.. may be used for reprint purposes).

Regarding claim 6, Kessels teaches the method of claim 1, wherein the printing parameters include one or more of: substrate; colorant set; print speed; color gamut of printer; color processing parameters (p016: color control bars); half-toning parameters; image transformation parameters.

Regarding claim 7, Kessels teaches the method of claim 1, wherein the embedded code includes one or more of: a QR code; a bar code; text; a watermark (p0016: QR code).

Regarding claim 8, Kessels teaches the method of claim 1, wherein the printing parameters are retrieved by reading the embedded code to repeat the printing of the image (p0016: for reprint).

Regarding claim 13, Kessels teaches the system of claim 12, comprising a code input device to obtain the embedded code from the substrate and a processor to retrieve the set of printing parameters using the embedded code to print a further copy of the image onto a substrate using the retrieved printing parameters (p0016: reprint…).

Regarding claim 14, Kessels teacesh the system of claim 13, comprising a code input device to obtain the embedded code from the substrate and a processor to retrieve the set of printing parameters using the embedded code to analyze the printed image (p0016: reprinting..)

Claim 15 has been analyzed and rejected with regard to claim 1 and in accordance with Kessels’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0022). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessels as applied to claim 2 above, and further in view of Elgar et al. (US 7931199).
Regarding claim 3, Kessels does not explicitly disclose the method of claim 2, wherein the image metadata includes one or more of the following: an image identifier; a customer identifier; a job identifier; a date of printing.
Elgar teaches the method of claim 2, wherein the image metadata includes one or more of the following: an image identifier (col.17, Lines:55-60: embedding the secure identifier in the image); a customer identifier; a job identifier; a date of printing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kessels, and to include wherein the image metadata includes one or more of the following: an image identifier; a customer identifier; a job identifier; a date of printing, in order for reproducing personalized images on consumer goods at locations remote from a user suggested y Elgar.

Claims 9 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessels as applied to claim 1 above, and further in view of Shibuya (US 20090296995)
Regarding claim 9, Kessels does not teach the method of claim 1, comprising: receiving image data for the image; processing the image data according to a number of workflow processes in order to generate processed image data for printing the image; generating an image signature associated with one or more workflow parameters used in each workflow process; wherein the signature is included in the printing parameters.
Shibuya teaches the method of claim 1, comprising: receiving image data for the image (4031 in fig. 18); processing the image data according to a number of workflow processes in order to generate processed image data for printing the image (4032 in fig. 18); generating an image signature associated with one or more workflow parameters used in each workflow process (p0112: barcode image based on user information and workflow information); wherein the signature is included in the printing parameters (p0112: the generated barcode image is embedded in a predetermined location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kessels, and to include receiving image data for the image; processing the image data according to a number of workflow processes in order to generate processed image data for printing the image; generating an image signature associated with one or more workflow parameters used in each workflow process; wherein the signature is included in the printing parameters, in order to reduce security risk in the workflow system suggested by Shibuya (p0004).

Regarding claim 10, Kessels in view if Shibuya teaches the method of claim 9, wherein the workflow parameters are retrieved by reading the embedded code to analyze the printed image (Shibuya: 2331-2332 in fig. 11).
The rational applied to the rejection of claim 9 has been in cooperated herein.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessels in view of Shibuya as applied to claim 9 above, and further in view of Nazzaro et al. (US 20210195040)

Regarding claim 11, Kessels in view of Shibuya does not explicitly disclose the method of claim 9, wherein the workflow parameters comprise one or more of the following: color processing parameters; half-toning parameters; image transformation parameters; color profiles; image metadata.
Nazzaro teaches wherein the workflow parameters comprise one or more of the following: color processing parameters; half-toning parameters; image transformation parameters; color profiles; image metadata (p0029: a workflow template 208 may set image parameters (e.g., color or black and white, brightness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kessels in view of Shibuya, to include wherein the workflow parameters comprise one or more of the following: color processing parameters; half-toning parameters; image transformation parameters; color profiles; image metadata, in order to the action tags can be added to workflow templates. The action tags can be automatically executed as part of the selected workflow template. As a result, the user experience can be improved and jobs executed by the MFD may become more efficient suggested by Nazzaro (p0017).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessels as applied to claim 1 above, and further in view of Parsons et al. (US 11062184).
Regarding claim 4, Kessels does not teach the method of claim 1, wherein associating the printing parameters with the embedded code comprises sending the embedded code and printing parameters to a remote location.
Parsons teaches the method of claim 1, wherein associating the printing parameters with the embedded code comprises sending the embedded code and printing parameters to a remote location (p31: print job content selected, the customer/user 205 may send an order 207 for the custom print material to the remote host 220. The electronic device and the remote host 220 may be in electronic communication with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kessels, to include wherein associating the printing parameters with the embedded code comprises sending the embedded code and printing parameters to a remote location, in order to upload the image for later use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677